Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 20, 2022

                                     No. 04-22-00603-CV

                                 CITY OF SAN ANTONIO,
                                        Appellant

                                               v.

                                DHL EXPRESS (USA), INC.,
                                       Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2022-CI-02683
                         Honorable Norma Gonzales, Judge Presiding


                                        ORDER
        On September 19, 2022, appellant filed an unopposed motion to extend the time to file its
notice of appeal. We GRANT appellant’s motion and deem appellant’s notice of appeal timely
filed.


                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of September, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court